Citation Nr: 0033451	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  99-18 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for residuals of shrapnel 
in the left lower leg.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from July 1966 to 
March 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for residuals of shrapnel in the left lower leg.  

The veteran was scheduled to testify at a personal hearing 
before a hearing officer at the RO in September 1999.  He 
canceled the hearing and indicated that he did not wish it to 
be rescheduled.  

In his May 1999 notice of disagreement, the veteran asserted 
that he should be service-connected for both of his legs.  
The record reflects that service connection for peripheral 
neuropathy of the lower extremities was denied by the RO in 
February 1997.  It is unclear whether the veteran wishes to 
reopen a claim for service connection for disability 
associated with the right lower extremity.  However, the only 
issue currently certified for appellate review is service 
connection for residuals of shrapnel in the left lower leg.  
The veteran should clarify for the RO whether he wishes to 
reopen a claim pertaining to his right leg and the claim 
should be developed accordingly.  


REMAND

The record reflects that the veteran served in combat in the 
Republic of Vietnam during the Vietnam era.  He was awarded 
the Combat Action Ribbon.  At present, he has asserted that 
he has a piece of shrapnel in his left lower extremity.  It 
is unclear if he is asserting that the shrapnel resulted from 
a shell fragment wound or from a jeep accident.  A December 
1997 VA X-ray report shows a metallic foreign body in the 
veteran's left fibula.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In pertinent part, the following new sections with respect to 
the duty to assist and the development of claims have been 
provided:  

§ 5103A.  Duty to assist claimants

(a)  DUTY TO ASSIST. -- (1)  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by the 
Secretary.  

(2)  The Secretary is not required to provide 
assistance to a claimant under this section if no 
reasonable possibility exists that such assistance 
would aid in substantiating the claim.  

(3)  The Secretary may defer providing assistance 
under this section pending the submission by the 
claimant of essential information missing from the 
claimant's application.  

(b)  ASSISTANCE IN OBTAINING RECORDS. -- (1)  As part 
of the assistance provided under subsection (a), the 
Secretary shall make reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.

(2)  Whenever the Secretary, after making such 
reasonable efforts, is unable to obtain all of the 
relevant records sought, the Secretary shall notify 
the claimant that the Secretary is unable to obtain 
records with respect to the claim.  Such a 
notification shall --

(A)  identify the records the Secretary is unable 
to obtain;

(B)  briefly explain the efforts that the 
Secretary made to obtain those records; and

(C)  describe any further action to be taken by 
the Secretary with respect to the claim.

(3)  Whenever the Secretary attempts to obtain 
records from a Federal department or agency under 
this subsection or subsection (c), the efforts to 
obtain those records shall continue until the 
records are obtained unless it is reasonably certain 
that such records do not exist or that further 
efforts to obtain those records would be futile.

(c)  OBTAINING RECORDS FOR COMPENSATION CLAIMS. -- In 
the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection 
(b) shall include obtaining the following records if 
relevant to the claim:  

(1)  The claimant's service medical records and, if 
the claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active 
military, naval, or air service that are held or 
maintained by a governmental entity.

(2)  Records of relevant medical treatment or 
examination of the claimant at Department health-
care facilities or at the expense of the Department, 
if the claimant furnishes information sufficient to 
locate those records.

(3)  Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

(d)  MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS. -- 

(1)  In the case of a claim for disability 
compensation, the assistance provided by the 
Secretary under subsection (a) shall include 
providing a medical examination or obtaining a 
medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.

(2)  The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a 
claim for purposes of paragraph (1) if the evidence 
of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-

(A)  contains competent evidence that the claimant 
has a current disability, or persistent or 
recurrent symptoms of disability; and

(B)  indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but

(C)  does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  

(e)  REGULATIONS. -- The Secretary shall prescribe 
regulations to carry out this section.

(f)  RULE WITH RESPECT TO DISALLOWED CLAIMS. -- Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in section 5108 of this title.

(g)  OTHER ASSISTANCE NOT PRECLUDED. -- Nothing in this 
section shall be construed as precluding the Secretary 
from providing such other assistance under subsection 
(a) to a claimant in substantiating a claim as the 
Secretary considers appropriate.

*   *   *   *   *

§ 5107.  Claimant responsibility; benefit of the doubt

(a)  CLAIMANT RESPONSIBILITY. -- Except as otherwise 
provided by law, a claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the Secretary.

(b)  BENEFIT OF THE DOUBT. -- The Secretary shall 
consider all information and lay and medical evidence 
of record in a case before the Secretary with respect 
to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  

See Veterans Claims Assistance Act of 2000 § 3, U.S.C. § 5102 
(2000).  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:  

1.  Inquiry should be made of the veteran 
as to whether or not he is aware of 
having received shrapnel or other 

metallic fragment to his left fibula 
during service.  If so, the circumstance 
of such injury should be described by him 
as well as the dates and facilities from 
whom he received treatment.  If he is 
unaware of how the metal fragment came to 
be lodged in his left fibula, he should 
so indicate and note when he first became 
aware of such condition.  If the veteran 
indicates the presence of service medical 
records which are not contained in the 
claims folder, an attempt to retrieve 
these records should be made.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for residuals of 
shrapnel in the left lower extremity 
since his discharge from service.  After 
securing the necessary release(s), the RO 
should obtain those records that are not 
already in the file.  

3.  The RO should obtain the veteran's 
complete VA outpatient treatment records.  
Once obtained, all records, which are not 
already in the file, must be associated 
with the claims folder.

4.  The veteran should be afforded a VA 
surgical examination to ascertain the 
etiology of the metallic foreign body in 
his left fibula and determine whether 
there is any residual disability 
therefrom.  The claims folder should be 
made available to the examiner for review 
before the examination.  After the 
examination (which should include any 
tests deemed indicated by the examiner) 
and a review of the record, the examiner 
should provide answers to the questions 
posed below.  

The responses and opinions provided 
should reflect review of all pertinent 
material in the claims folder and include 
a complete rationale.  

Each response should be numbered with a 
Roman numeral to correspond with the 
question posed.  It is imperative that 
the examiner preface his/her answer with 
any underlined standard of proof.  

I.  Is it as least as likely as not 
that the foreign metallic body in 
the veteran's left fibula resulted 
from either a shrapnel wound in 
service or a jeep accident in 
service?  

II.  Please list all residual 
disability, if any, that would be 
associated with or attributable to 
the foreign metallic body present in 
the veteran's left fibula.  Please 
indicate whether there is a scar 
present on the left lower leg and 
whether such scar is tender and 
painful upon objective examination, 
or poorly nourished with repeated 
ulceration.  

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 

the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

6.  The RO should then review the 
additional evidence obtained, and 
readjudicate the claim based on all of 
the evidence of record.  If any further 
development is indicated, it should be 
accomplished.  If the claim remains 
denied, the veteran and his 
representative should be provided an 
appropriate supplemental statement of the 
case and given the opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

